Citation Nr: 0737188	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-03 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for disability manifested 
by back pain, to include chronic myofascial syndrome also 
diagnosed as fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1981 
and from July 1991 to January 1992.  She also performed 
active duty for training (ADT) for multiple periods between 
October 1980 and August 1998 as a member of the Maine Army 
National Guard.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2002.  A 
transcript of that hearing is associated with the claims 
file.  

This matter was before the Board in February 2003 and 
September 2003, and was then remanded for further 
development.  


FINDINGS OF FACT

The record is in equipoise as to whether the veteran's back 
pain, variously attributed to chronic myofascial syndrome and 
fibromyalgia, had its onset during a period of ADT in 1981.  


CONCLUSION OF LAW

A disability manifested by back pain, to include chronic 
myofascial syndrome also diagnosed as fibromyalgia, was 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or (2) 
an injury incurred in inactive duty training.  38 U.S.C.A. §§ 
101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (2007); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Analysis

With respect to Hickson element (1), there is no disagreement 
that the veteran suffers from back pain.  However, the record 
reflects that the veteran's back symptoms have been 
attributed to different diagnoses, such as strain, chronic 
myofascial syndrome and fibromyalgia.  Notwithstanding the 
various diagnoses, the fact remains that the veteran 
currently suffers from back pain.  As such, Hickson element 
(1) has been met.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, as noted in the Introduction, the veteran 
performed ADT for multiple periods between October 1980 and 
August 1998 as a member of the Maine Army National Guard.  
Her medical records show that during a period of ADT in 
August 1981 she was seen for complaint of thoracic back pain 
for one week after lifting heavy pans.  The assessment was 
mild left thoracic back strain.  Thereafter, the records 
reflect additional treatment for back pain during periods of 
ADT in December 1987, August 1991, September 1991, October 
1991, November 1994 and October 1996.  Hickson element (2) 
has clearly been met.  

The Board notes that the veteran was also seen in January 
1985 after falling down a flight of stairs on her tail bone; 
however, a finalized May 1997 report of investigation 
concluded that the injury was not sustained in the line of 
duty.  38 C.F.R. § 3.1 (m) and (n) provide that a service 
department "line-of-duty determination" is binding on VA, 
except where the service department's finding is "patently 
inconsistent with the requirements of laws administered by 
[VA]."  The circumstances here presented do not fit within 
this exception.  As such, any disability incurred as a result 
of 1985 incident is barred from being service connected.  The 
Board reiterates, however, that even without consideration of 
the January 1985 injury Hickson element (2) is still met 
based upon the above-referenced incidents, most importantly 
the August 1981 injury.  

As to element (3), medical nexus, there is disagreement in 
the medical evidence regarding whether the veteran's back 
pain is related to her military service, specifically the 
thoracic back injury in January 1981.  The veteran was 
afforded a VA examination in June 2006.  Following a review 
of the claims file and a physical examination, the VA 
examiner recorded a diagnosis of chronic myofascial syndrome 
affecting the shoulder girdle, neck, low back, and 
intermittently upper and lower extremities.  The VA examiner 
noted that the diagnosis was previously labeled fibromyalgia.  
The examiner went on to comment:

The above condition is thought to have 
been present during military service, 
though rather consistently misdiagnosed 
and variously labeled as "strain" 
affecting thorax, neck, and low back.  
The common denominator is a classical 
myofascial syndrome that can be thought 
as being responsible for most of her 
physical complaints.  The label 
fibromyalgia is frequently used 
interchangeably, though in this condition 
laboratory tests will frequently show 
evidence of inflammation.  Regular low-
grade exercises are beneficial.  The low 
back injury of January 1985 is unrelated 
to her present condition, and has not 
caused a significant handicap.  She 
struck her tailbone on a stairway at the 
time.  

(Emphasis added).  

As explained previously, because the January 1985 injury was 
determined to not have been incurred in the line of duty it 
cannot be the basis for a grant of service connection.  As 
such, the VA examiner's opinion, as well as that of any other 
medical professional, as to whether the veteran's present 
condition is related to the January 1985 injury is irrelevant 
to the Board's analysis.  What the Board does find relevant, 
however, is the fact that the examiner concluded that the 
veteran's chronic myofascial syndrome was present during her 
military service and was consistently misdiagnosed and 
variously labeled as a strain.  Such statement suggests that 
the veteran's present back pain, whether diagnosed currently 
as chronic myofascial syndrome or fibromyalgia, is 
nonetheless related to the initial 1981 injury which was 
diagnosed as a strain.  

The veteran's private physician has advocated a similar 
position.  In an October 2006 statement, Dr. D.J. indicated 
that while there was some question as to whether the 
veteran's injuries sustained in the early 1980's could have 
caused her current myofascial pain syndrome, he felt that the 
injuries could have certainly initiated or exacerbated the 
condition.  He maintained that the injuries were definitely 
related to the veteran's current condition.  

The medical evidence which contradicts these conclusions 
consists of opinions provided by VA examiners in August 2000 
and August 2006.  The 2000 VA examiner indicated that while 
the veteran did have a specific event happen in 1981 it was 
not likely to be the cause of her apparent fibromyalgia.  The 
examiner did note, however, that it was likely that the 
veteran's fibromyalgia "had been brewing since at least 
1981."  There was no indication that the examiner reviewed 
the claims file.  The August 2006 VA examiner likewise felt 
that because the 1981 injury was a mild thoracic strain that 
did not result in any permanency, it was unlikely that the 
veteran's present problem was related to the 1981 trauma.  It 
was noted that the claims file was reviewed.  In a February 
2007 addendum, after again reviewing the claims file, the 
2006 VA examiner reiterated that it was less likely than not 
that the veteran's current condition was caused or aggravated 
by the minor traumatic injuries while in the National Guard.  
The examiner indicated that the veteran's "symptom picture" 
was consistent with fibromyalgia and the minor traumatic 
episodes temporarily aggravated her fibromyalgia.  It was 
noted that the aggravation by the minor injuries would be 
temporary and would be expected to resolve while the 
fibromyalgia symptom picture persisted.  

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's back problems, 
specifically whether the veteran's military service is 
implicated.  By law, the Board is obligated under 38 U.S.C.A. 
§ 7104(d) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

Upon review, the Board finds that the evidence of record 
supports a grant of service connection for a disability 
manifested by back pain, variously diagnosed as chronic 
myofascial syndrome and fibromyalgia.  Among the above-
referenced medical professionals, only the June 2006 and 
August 2006 VA examiners reviewed the claims file.  
Therefore, their opinions carry more weight with the Board.  
As noted, the June 2006 VA examiner maintains that the 
veteran's chronic myofascial syndrome began in service and 
was initially misdiagnosed as a strain.  Again, the Board 
finds that such statement clearly implicates the 1981 injury 
as the origin of the veteran's current back pain since this 
injury resulted in the initial diagnosis of strain.  The fact 
that the August 2006 VA examiner concludes otherwise is not 
fatal to the veteran's claim.  Simply put, what the Board is 
presented with here is a situation where two VA physicians, 
after having both reviewed the claims file, have reached 
different conclusions.  Therefore, the evidence of record is 
clearly in equipoise.  Under the circumstances, the veteran 
prevails as to her claim for service connection for a 
disability manifested by back pain with application of the 
benefit of the doubt in her favor.  38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for disability manifested 
by back pain, to include chronic myofascial syndrome also 
diagnosed as fibromyalgia, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


